            Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 1 of 21                                                                             FILED
                                                                                                                                             2021 Jun-23 PM 03:12
                                                                                                                                             U.S. DISTRICT COURT
Pro Se 7 (Rev .. 10/16) Complaint for Employment Discrimination                                                                                  N.D. OF ALABAMA


                                            United States District Court
                                                 for the
                                     NORTHERN DISTRlCT OF ALAB~:I                                                     ·:: ::_3        ' ::: 30

      REGINALD BARCLAY- - -
                                                                                                                        . .    ~- .   '

Plaintiff,                                                                     }
(Write yourfull name. No more than one plaintiff may be named in a prose       } complaint)
 }
                                                                                   }


                                                                                                            Q\-t'\J ~ toss-~
                                                                                   }
v.                                                                                 }   Case No.: \.
                                                                                   }                    (to be filled in by the Clerk's Office)



CHRISTINE WORMUTH,
Ser.::rertary, ·
Department of the Army_                                                            }    JURY TRIAL ·D                    Yes D             No
                                                                                   }
}
(defendants cannot fit in the space above, please write "see attached" in the Write the.full name of each defendant who is being sued. If the names
of all Defendant(s),                                                             }

space and attach an additional page with the full list of names)                 }




                                COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.         The Parties to This Complaint                             A.       The Plaintiff
                      Name                                            REGINALD DEUNTAE                        BARCLAY
                       Street Address                                 5915 SUNDOWN PASS
                      City and County                                  ANNISTON, CALHOUN
                      State and Zip Code                               ALABAMA
                      Telephone Number                                 (256) 282-7449
                      E-mail Address (if known)                       reggiebarclay@yahoo.com
                      D Check here to receive electronic notice through the e-mail listed above. By checking
                                 this box, the undersigned consents to electronic service and waives the right
                                 to personal service by first class mail pursuant to Federal Rule of Civil
                                 Procedure S(b)(2), except with regard to service of a summons and complaint.
                                 The Notice of Electronic Filing will allow one free look at the document, and
                                 any attached PDF may be printed and saved.

                                                                   Page 1 of 8
           Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 2 of 21


Pro Se 7 (Rev. 10/16) Complaint for Employment Discrimination




Date                                                                Participant Signature
Il.       Basis for Jurisdiction
          B.       . The Defendant(s)
                                                                                                       whethe r
                     Provide the inform ation below for each defend ant named in the compla int,
                                                                                                          or a
                     the defend ant is an individ ual, a govern ment agency, an organiz ation
                     corporation. For an individ ual defendant, include the person 's job or title (if
                                                                                                       known).

                     Attach additio nal pages if needed.


                     Defend ant No. 1
                               Name                                  Tommy Carlisle

                               Job or Title ((/known)               Deputy to the Comma nder

                               Street Addres s                      7 Frankfo rd Avenue - - - - - - - -

                               City and County                       Annisto n Calhou n

                               State and Zip Code                    Alabam a, 36201

                               Teleph one Numbe r                     (256) 235-75 13

                               E-mail Addres s (if known)             tho mas. f carlisle2. civ@m ail.mil



                     Defend ant No. 2
                               Name                                  Steven W. Pennin gton

                               Job or Title (if known)                Directo r of Produc tion

                               Street Addres s                       7 Frankfo rd Avenue- - - - - - -
                               City and County                       Annisto n, Calhou n

                               State and Zip Code                    Alaban1a 36201

                               Teleph one Numbe r                     (256) 235-41 66

                               E-mail Addres s (if known)            steven. w. pennington2. civ(aJ,mail. mil



                     Defond ant No. 3
                               Name                                   Timoth y Paul Barber

                               Job or Title (if known)               Divisio n Chief Fieldin g Operat ions

                                Street Addres s                       7 Frankfo rd A venue

                                                            Page 2 of 8
          Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 3 of 21


Pro Se 7 (Rev. 10/16) Complaint for Employment Discrimination


                               City and County                        Anniston, Calho un

                             State and Zip Code                      Alabama, 36201

                               Teleph one Numb er                     (256) 235-62 20

                     E-mail Address (if known)                               timothy.p.barber.civ(@,maiJ.mil




                     Defen dant No. 4
                               Name                                  Michael D. Griggs

                               Job or Title (if known)                Divisi on Chief

                               Street Addre ss                       7 Frankford Avenu e

                               City and County                        Anniston , Calho un

                               State and Zip Code                    Alaba ma 36201

                               ·Telephone Numb er                    (256) 235-7397 X 7397

                               E-mai l Address (if known)            michael. d. griggs. civ(a),mail.mi l

           C.        Place of Employment
                                                                                      defendant(s) is:
                     The address at which I sought employment or was emplo yed by the
                            Name                         Anniston Army Depot

                                Street Address                       7 Frankford Avenue

                                City and Cmmty                       Anniston, Calho un

                              State and Zip Code                     Alabama,36201

                               Teleph one Numb er                    _(256) 235-78 60 _ _~ - -

II.       Basis for Jurisdiction
                                                                                  (check all that apply):
          Th.i_vaction is brought for discrimination in employment pursua ntto
                                                                                        2000e to 2000e-
          [B""    Title VII of the .Civil Rights Act of 1964, as codified, 42 U.S.C. §§
                     17 (race color, gender, religion, national origin).
                                                                                               you must jzrst
                     (Note: In order to bring suit in federa l district court under Title VII,
                                                                                                Opportunity
                     obtain a Notice of Right to Sue letter from the Equal Emplo yment
                     Commission.)

                                                                                           §§ 621 to
           D         Age Discrimination in Emplo yment Act of 1967, as codified, 29 U.S.C.
                     634.
                     (Note: In order to bring suit in federa l district court under the Age
                                                                                            the Equal
                     Discrimination in Employment Act, you must first file a charge with

                                                            Page 3 of 8
           Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 4 of 21

                                                       ination
Pro Se 7 (Rev. 10/16) Complaint for Employment Discrim


                     Employment Opportunity Commission.)



                                                                             42 U.S.C . §§ 12112 to
           D         Amer icans with Disab ilities Act of 1990, as codified,

                     12117.
                                                                                       the Americans with
                     (Note: In order to bring suit in federal district court under
                                                                                  Sue letter .from the Equa l
                     Disabilities Act, you must first obtain a Notice ofRigh t to
                     Employment Opportunity Commission.)

           D         Other feder al law (specify the federal law):


                      Relev ant state law (specify,          if known):

                      Relev ant city or count y law (specify,            if known):
III.       Statement of Claim
                                                                              legal arguments. State as briefl y
           Write a short and plain statem ent of the claim. Do not make
                                                                           the dama ges or other relief sought.
           as possi ble the facts show ing that plain tiff is entitl ed to
                                                                         each defen dant did that cause d the
           State how each defen dant was invol ved and what
                                                                           ding the dates and places of that
           plain tiff harm or viola ted the plain tiffs rights, inclu
                                                                            ted, numb er each claim and write
           invol veme nt or conduct. If more than one claim is asser
                                                                     parag raph. Attac h addit ional pages
           a short and plain statem ent of each claim in a separ ate
           if neede d.
                                                                                  actio n includes (check all
           A          The discri mina tory cond uct of whic h I comp lain in this
                      that apply):
                      D      Failu re to hire me
                      D          Term inatio n of my empl oyme nt

                      D          Failu re to prom ote me

                      D          Failu re to accom moda te my disab ility

                      D          Uneq ual terms and condi tions of my empl oyme nt

                      i f Retaliation                     ,,.~    D        I
                      ~ Other acts (sp eciJ Y~/ (1,/ tfi(~ /.S, f,<- ,·                with the Equa l
                                 (Note: Only those grounds raise d in the charge filed
                                                                                        by the feder al
                                 Employment Opportunity Commission· can be considered
                                                                                            statutes.)
                                 district court under the federal employment discrimination

                                                                 Page 4 of 8
          Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 5 of 21

Pro Se 7 ~ - 10/16) Complaint fer Employment Discrimination




          B.                                  ction that the alleged discriminatory acts occurred on date(s):
                                                              J


          C.        I believe that defendant(s) (check one):

                    D         is/are still committing these acts against me

                    D         is/are not still committing these acts against me
          D.        Defendant(s) discriminated against me based on my (check all that apply and
                    explain):
                    ~       race                 African American
                                                --"--==   =c....= ....==-= ==----- -----
                                                              Dark Complexion
                    rn-----   color

                    D         gender/sex

                    D         religion

                    D         national origin

                    D         age (year of birth)
                                                                  (only when asserting a claim of age discrimination)
                    D         disability or perceived disability (specify disability)



       · E.         The facts of my case are as follows. Attach additional pages if :needed.
                                                              PLEASE SEE ATTACHMENTS




                                                         Page 5 of 8
           Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 6 of 21

P!:_() Se 7 (Rev. 10/16) Corr.plaint for Employment Discrimination




                    • (}late: As additional support for the facts of your claim, you may attach to this
                      complaint a copy· of your charge filed with the Equal Employment Opportunity
                      Commission, or the charge filed with. the relevant state or city human rights
                      division.)


IV.        Exhaustion of Federal Administrative Remedies
           A.    It is my best r~collection that I filed a charge with the Equal Employment
                      Opportunity Commission or my Equal Employment Opportunity counselor
                      regarding the defendant's alleged discriminatory conduct 011 (date): _ _ _ __
                                              s/1~/241c;
                                                  /      1   ,           r        _
                                                                                      ·
           B.         The Egunl Employment Opportunity Commission (check one):
                       D         has not issued a Notice of Right to Sue letter

                       ~ issued a Notice of Right to Sue letter, which I received on (date):
                                  la ~2-0 , 2-ut f.-
                                                        .
                                                    F,c,£            I      · .
                       (Note.' Attach a copy of the Notice of Right to Sue letter from the Equal
           Employment Opportunity Commission to this complaint.) C. Only litigants alleging age
           discrimination must answer this question:
                      Since filing my charge of age discrimination with the Equal Employment
                      Opportunity Commission regarding the defendant's alleged discriminatory conduct
                      (check one):
                      D          60 days or more have elapsed

                                                                 Page 6 of 8
          Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 7 of 21

Pro Se 7 (Rev. 10/16) Complaint for Employment Discrimination


                     D         less than 60 days have elapsed V.

Relief
 State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
        not make legal arguments. Include any basis for claiming that the wrongs alleged are
          continuing at the present time. Include the amounts of any actual damages claimed for the
          acts alleged and the basis for these amounts. Include any punitive or exemplary damages
          claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
          money 9tmages.
                  3      L{:5pEAJ.S , c, Al     3rllOV& O




                                                                    /s




VI.      Certification and Closjng
         Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I ce1iify to the
         best of my knowledge, information, and belief that this complaint: (J.) is not being
         presented for an improper purpose, such as to harass, cause unnecessary delay, or
         needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual

                                                           Page 7 of 8
          Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 8 of 21

Pro Se 7 (Rev. 10/16) Complaint for Emplo}ment Discrimination


                                                                                                   have
          contenti ons have evidenti ary support or, ifspecif ically so identified, will likely
                                                                                                       y;
          evidenti ary support after a reasonab le opportu nity for further investig ation or discover
          and (4) the complai nt otherwis e complies with the requirem ents of Rule 11.
          A.         For Parties Withou t an Attorney

                                                                                                   ted
           I agree to provide the Clerk's Office with any changes to my address where caserela
                  papers may be served. I understa nd that my failure to keep a current address on file
                     with the Clerk's Office may result in the dismissa l of my case.


                     Date of Signing: _··~{.,_,,_/_·
                                                      1
                                                          ~ft~.__,/_r        ~
                                                                        ""-lffi---1_
                                                                    ;.l~Q




                     Signature of P l a i n t i ~                       N\J 20' 1)~ /     Printed N an1e
                                . Y
                     of Plaintiff:    --~---------------
          B.         Fo:r Attorne ys
                     Date of Signing: _ _ _ _ _ _ _ _ _ __



                     Signatur e of Attorney: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    Printed Name of Attorney: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                     Bar Number : - - - - - - - - - - - - - - - - - - - - - - -
                    Name of Law Firm: - - - - - - - - - - - - - - - - - - - - - -

                     Street Address:       -----------------------
                     State and Zip Code: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    Teleph::me Number : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ E-mail

          Address: - - - - - - - - - - - - - - - - - - - - - - -
      r
      \




                                                           Page 8 of 8
Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 9 of 21




                SECTION
                                1




                                                                000005

                                                           /._,   __ .,,   ,,,_.,,_,,..,. ...,.,-/
               Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 10 of 21




                                                           FOR.MAL COMPLAIN T OF DISCRIMINATION
                                                     For use of!hta form, aee AR 690-600; lha p1oponen1 eyoocy J$ OSA

                                                                 PRIVACY ACT 8TATEMENT (S IJ,$,o. 1552a)
       AUTHORITY:                      Publla Law 92-261

                                      U,ed lQ( fomlal filing of complaints of disctimln:a!lon ~ause of rac,e, corer, 11Btlon&l origin, religion, sex, age,
                                                                                                                                                           ph1J>lcal or
       PRINCIPAL PUR?OSI:!
                                                                                                                                                            for
                                      mental dl~llly, and/or reprfi.111 by Department o/ 1118 ArrllY clvllf;;in employeM, former employees, applicants
                                      omploymenl,  and    aome  contract employees,

                                                                                                                                                                ataU!illts ~nd
    ROUTINE US~S:                     Jnformallon Win be used (aJ as a dsla source tor complaint inrormallon to, production or summary de!'or'lptlve
                                                                                                                                                            lnforma!loo umf&t
                                      anaiylieal .studies of complllinls proceaafn.11 and maolul!on efforts; (b) ,o respond lo general fl'il!l.!el:'\ls for
                                                                                                                                                              (Conoreai., \1\lhite
                                      !he Freedom of Information Act: (c) to respord lo iequeals from legltlmalt! ou!slda lndMdLJals or ag1mcles
                                                  E:QVel   Employmenl Opportunity  Commlsslon) re9ardflllJ the statll!I of an EEO coniplalnt   or   appeal;    or (ct) to
                                      l-!o~.
                                      tt:l 611'ljucflcate an EEO oornplalnl or appoo!.

                                      Voluntary, however, failure lo complete all spproprlsle portlon11 of !ho foflll may lead to (ejection of complaint on Iha
                                                                                                                                                                          basis
   DISCLOSURE:
                                      of lnarleqllale <lala on which to cootrnue proce»lng.

   1- NAME ( iacr, First. Mlrld!a lnfliaf/                               12. SOCIAL SECURITY NUMBER                     Is.   HOM~ TELEPHONE NUMBER

                                                                                                                           (256) ?R?-7449
   4. HOME ADDRESS                                                                           5. 00 YOU CURRENTI.Y WORK FOR THE FfDF:AAL
                                                                                             GOVERNMENT?
    5915 SUNDOWN PASS
   ANNISTON, ALABAMA 36206                                                                        ONO 0                  YE'.$ (If y,;a, corop/-el~ 6, Ba, Bb, 7 and BJ

  8. NAME OF AGENCY WHERE CIJRRENTLY EMPLOYED                                               Sa. WORK TELEPHONE NUMBER
  ANNISTON AR.MY DEPOT
                                                                                            (266} 235·


  6b. EMPLOYER'S ADDRESS (Cqmf)Jel~ JnfClfm9!/on lo IM/Ude offTctl $)1fflboif, 7. PAY PU\NfSERIES/()RADE
  7 FRANKFORD AVENUE                                                                        WG-6610-10
  ANNISTON, ALABAMA 36201                                                                  I!. CURRENT JOB TITLE

                                                                                           SMALL ARMS REPAIR INSPECTOR
                                              SECTION I• COMPLAINT INFORMATION
  9.    REASON YOU BELIEVE YOU WERE DISCRIMINATED AGAINST {Clrel:k bek>vl all (ha/ spply, (rkmflfy ~rlc rsce, c;otot, ~t».'. f!fle, re/1¢on,                        llatlct)a/

  origin, .mdlor ~llbi/liy.)


 0       RACE    AFRICAN AME                 [{JcoLOR DABK GOMe                               SEX       o      Maia    D female              DAGE
         DATE OF BIRTII                                    D      NATtONA!. ORIGIN                                        DREUG!O N


  Dl$J\Bl~TY      D      Menial                              DPhys!cal                                      [{]REPRISA L
                                                                                                                                    {Dtde{a) and (ypa ()(ptfor ISEO ¥.IMIY)
                                        '                                                    Involves moro /han one basis Of a/lgg~ dlscrim/rnlf/cn, lit!
 10. f:XPLAJl'f WHEN ANO HOW YOU WER!a PfSCRtMINATEO AGAINST ( Jf your ce,mplafnt
                                                        faotuaf in!armafkm In support of each alkgslfon al dlscrimlnallon. If necessaiy, conllnue Oil
 and nt!mber e&eh bes/a $eparale}y and provide spealffo
 page2,J


 PLEASE SEE ATTACHED DOCUMENT




DA FORM 2590, FEB 2004                           REPLACES OA FORM 2590-R, AUG 89, WHICH IS OBSOLETE.




                                                                                                                                                                 000006
        Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 11 of 21




  EXPLAIN WHEN ANO HOW YOU WERE DISCRlMINA'TED AGAINST {Conl'd) (ff nsce&IIIl,Y. add/Ilona/ 8/leets may be uS8d.)
  PLEASE SEE ATTACHMENT,




 11s. NAME OF ORGANIZATION WHERE AllEGED DISCRIMINATION                    11b. ADDRESS OF ORGANIZATIDN WHERE ALLEGED
 OCCURRED                                                                  DfSCRIMINATfON OCCURREO

 ANNISTON ARMY DEPOT                                                       7 FRANKFORD AVE., ANNISTON, Al 36201


 12a. HAVE YOU DlSCUS8EO THE ISSUE (s) IN BLOCK 10 WITH AN EEO COUNSELOR?                    0    NO     [8J YES {lfyre, oompla/8 12b,
 120, and 12d below.}
 121>. NAME. OF EEO COUNSELOR                      120. DATE OF INITIAL COITTACT WITH EEO          12d. DATE NOTICE OF RIGH'f TO FILE A
                                                   OFFICIAL (YYYYMMDD)                             FORMAL COMPLAINT OF DISCRIMINATION
                                                                                                   RECEIVED (YYYYMMDD)




                                                    [gj NON-ATTORNEY          D NO REPRESENTAllON
 NAME OF REPRESENTATIVE SHERLYN R. JOHNSON
 ADDRESS
                                 ----'--
                                 P.O.BOX 367
                                             ------ ------ ------ ------ ---
                                  BYNUM, AL 36253
 TELEPHONE NUMBER:                (256} 235-7471            FAX: (256) 236-0272             E-MAIL: SHERLYN.R,JOHNSON.CIV@MAILMIL
 14-.. WHAT RELIEF ARE YOU SEEKING TO RESOLVE THIS COMPLAINT? (staliapscltro c0/1Y1C1!,I(, eclkm c!Bsiroo for<>ach alfegat}on.J
 f AM SEEKfNU TO BE MADE WHOLE TO THE FULLEST EXTENT OF THE LAW TO INCLUDE:
1,) TO HAVE DISCIPLINARY ACTION RESCINDED AND REMOVED FROM MY PERSONNEL FILE.
2.)TO BE REIMBURSED ANY AND ALL FINANCIAL LOSSES RELATED TO THE ACTION AND FINAL DECISION (NOA AWARD,
LOSS OF TRAVEL PAY, LOSS OF OVERTIME, AND LOSS OF INCENTATIVE AWARD)
3.) ANY AND ALL LEGAL AND ATTORNEY FEES ASSOCIATED WITH THIS COMPLAINT.

15a. HAVE THE ISSUES IDENTIFIED IN BLOCK 10 BEEN APPl=ALED TO THE MERlT SYSTEMS PROTECTION BOARD (MSPBJ OR FIi.ED
UNDER A UN[ON NEGOTIATED GRIEVANCE PROCEDURE?            NO     jgJ        O
                                                                 YES {If yes, complete 15b, 15<:, and 15d below.)

15b.                                                              15D. DATE FILED (YYYYMMDD). 15d. MSPB OR UNION
           DMSPB           D
                         UNION NEGOTIATED    GRIEVANCE.                        .,                    DOCKET UMBER(lflmowlt)
                                                                                   ff,,4.                          /1/A-
16. LIST NAME{~J OF WITNESS (ES) AND BRlEFLY STAT!:: WHAT INFORMATION If,/               ESS MAY CONTRIBUTE T           HE INVESTIGATION OF
YOUR COMPLAINT.




17a. SIGNATURE OF COMPLAINANT                                            17b. DATE DA FORM 2590 SIGNED BY COMPLAJNANT{YYYYMMDDJ



                                                                                                                                           PAOE20F3
                                                                                                                                         APO LCY1,D1ES




                                                                                                                                  000007
Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 12 of 21




               Regin ald Barclay's State ment            July 9, 2019




I feel that the agenc y has violat ed Prohi bited Perso nnel Practi ces,
comm itted other unlaw ful perso nnel/ emplo ymen t .pract ices, as well
as violat ed The Civil Right s Act of 1964, when the agenc y made a
final decisi on to suspe nd me. The agenc y has propo sed action s
again st sever al emplo yees for the exact same offens e (all Cauca sian
Amer icans) , before and after the final decisi on to suspe nd me was
made . However I am the only emplo yee to be suspe nded for the
exact same offense~ which I feel is intent ional racial discri minat ion.
  In accor dance with SEC. 2000e -2. / Section 703}, it is unlaw ful to
  discriminate, and an unlaw ful emplo ymen t practi ce is
  establ ished when the comp lainin g party demo nstrat es that
  race, color, religion, sex, or nation al origin was a motiv ating
  factor for any emplo ymen t practi ce, even thoug h other factor s
  also motiv ated the practi ce.

As all empl oyees and appli cants for ~mpl oyme nt shou ld
receiv e fair and equit able treatm ent in all aspec ts of
perso nnel mana geme nt witho ut regar d to politi cal affilia tion,
race, color , religi on, natio nal origin , sex, mari tal statu s.


 I also feel that due to continuou_s argum ents and disag reeme nts
 and an extrem e resen tment with the decid ing official Tomm y
 Carlis le and Charl es Barcl ay, , before, durin g and after this
 meeting} even to a point where the meeti ng had to be stopp ed
 tempo rarily and then recon vened , Mr. Carlis le has abuse d his
 decisi on makin g positi on to both discri minat e again st me based
 on my Race (African American}> Color (Dark .Comp lexion ), and
 Repri sal due to my broth er Charl es Barcl ay Union Presid ent
 whom repre sente d me as well in the ATD proce ss.




                                                                   000008
Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 13 of 21




 I feel that Mr. Carlisle was so upset with my brother , Charles
Barclay , during the meeting and for their previou s encoun ters, that ·
he displac ed his anger and frustrat ions in the final decisio n of my
propos ed action. The agency is not being consist ent in this final
decisio n against an African Americ an Male, (union Preside nt's)
brother Reginal d Barclay , as were differen t with the previou s 5
(FNE} Caucas ian Males.
   This is extreme ly disturb ing that discrim ination and harassm ent
are accepta ble.
Manage rs have continu ed to make harassi ng comme nts to Mr.
Barclay in regards to decisio ns made by my brother Charles
Barclay , Union Preside nt, which I continu e to respond · "has nothing
to do with me".
I feel the agency has violated The Civil Rights Act of 1964 law, as
reflecte d in the informa tion/ docume ntation and submis sion will
suppor t and proves these violatio ns and therefo re seek to file a
formal compla int of discrim ination at this time.



  Respect fully Submit ted,
 Reginal d Barclay




                                                                000009
              Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 14 of 21



                                                                                                            1. DA DOCKET NUMBER
                                  EEO COUNSELOR'S REPORT
                     For use of this form see AR 690-600, the proponent agency is OSA.

                                                     PRIVACY ACT STATEMENT (5 U.S.C. §552a)
   AUTHORllY:                  Public Law 92-261

   PRINCIPAL PURPOSE:          Used for processing of complaints of discrimination because of race, color, national origin, religion, sex, age, physical
                               and/or mental disability, or reprisal by Department of the Army civilian employees, former employees, applicants for
                               employment and some contract employees.

   ROUTINE USES:               Information wlll be used (a) as a data source for oomp!alnt information ·tor production of summary descriptive statistics and
                              analytical studies of complaints processing and resolution efforts; {b) to respond to general requests for information
                              under the Freedom of Jnfonnation Act; (c) to respond to requests from legitimate outside individuals or agencies
                              (White House, Congress, Equal Employment Opportunity Commission) regarding the status of a complaint or appeal; or
                              (d) to adjudicate complaint or appeal.

  DISCLOSURE:                 Voluntary, however, failure to complete all appropriate portions of this form may lead to delay in processing and/or rejection
                              of complaint on the basis of Inadequate data on which to continue processing.

                                                    SECTION I· PRE-COMPLAINT INTAKE INTERVIEW
  2. NAME OF AG~RIEVED (Print-Last, First, M/dd/e ln/Ual)                                    13.
                                                                                      JOB TITLE
  Barclay, Reginald D.                                                                        SMALL ARMS REPAIR INSPECTOR
  4. PAY PLAN/SERIES/            5. DUTY ORGANIZATION (Complete uddress Including office symbol)
  GRADE                          US ARMY TACOMANNISTON ARMY DEPOT
         WG/6610/10              7 FRANKFORD AVE. ANN1STON, AL. 36201
                                 DIRECTORATE OF PRODUCTION, TAAN-MP
                                 SMALL ARMS REPAIR INSPECTOR, BUILDING 123
 6. WORK TELEPHONE
 256-235-7116
                                 7. HOME TELEPHONE
                                256-820-9908
                                                             18.5915HOME ADDRESS
                                                                      Sundown Pass Anniston, AL. 36206
 9. DATE Of ALLEGED              10. 45THCALENDAR DAY                 11. REASON FOR DELAYED CONTACT BEYOND 45 DAYS, IF APPLICABLE
 DISCRIMINATORY ACTION           AFTER EVENT (YYYYMMDD)
 (YYYYMMDD)                                                          NIA
          20190408                          20190523
 12. DATE OF INITIAL             13. 30TH CALENDAR DAY                14. 90TH CALENDAR DAY AFTER                       15. DATE COUNSELING
 CONTACT WITH EEO                AFTER INITIAL CONTACT WITH           INITIAL CONTACT WITH EEO OFFICIAL                 EXTENSION GRANTED, IF
 OFFICIAL (YYYYMMDD)             EEO OFFICIAL (YYYYMMDD)              (YYYYMMDD)                                        APPLICABLE (YYYYMMDD)
          20190514                          20190613                                  20190812
 16. DATE PRE-COMPLAINT INTAKE INTERVIEW CONDUCTED                           17. PRE-COMPLAINT INTAKE INTERVIEW CONDUCTED:
 (YYYYMMDD)
                               20190516                                       D      Talephonlcally   [8]   In-Person    D    other (facsfmllele-mail)

              SECTION JI. ORGANIZATION WHERE ALLEGED DISCRIMINATION OCCURRED (Complete addrosslncluding office symbol)
US ARMY TACOM ANNISTON ARMY DEPOT
7 FRANKFORD A VE. ANNISTON, AL. 36201
DIRECTORATE OF PRODUCTION, TAAN-MP
SMAIL ARMS REPAIR INSPECTOR, BUILDING 123

    SECTION Ill • RESPONDING MANAGEMENT OFFICIAL(sJ INFORMATION {Include name, complete work address and phone number if known.}
1. Tommy Carlisle, Director of Production, 7 Frankford Ave. Anniston, AL. 36201, (256) 235-4166
2. Michael Griggs, First Line Supervisor, 7 Frankford Ave. Anniston, AL. 36201, (256) 240-3708
3. Paul Barber, Second Line Supervisor, 7 Frankford Ave. Anniston, AL. 36201, (256) 235-7397




DA FORM 7510, JUL2010                                                                                                                            Page 1 of6
                                                                                                                                              APO LC v1.00ES

                                                                                                                                        000011
             Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 15 of 21




                SECTION IV - BASIS OF COMPLAINT {Identify specific race, c;o!or, religion, national origin, diseb/llty, age, sex, or reprisal if alleged.)
   [gj   RACE   Black                                                  [g}   COLOR     Dark Complexion                   SEX      ~      Male    D     Female

   DAGE------                             DATEOFBIRTH - - - - - - - -                     D NATIONALORIGIN_ _ _ _ _ _ _ _ _ _ __
   0     RELIGION _ _ _ _ _ _ _ _ _ _ _ DISABIUTY                                D Mental _ _ _ _ _ _ · 0 Physical
   D     REPRISAL _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                (Date(s) of prior EEO activity}

         SECTION V - MATTER (s) GIVING RISE TO COMPLAINT (Specify who, what, wher.,, and when.) (Use addlllonal sheet of paper if necessary.) .
  Was Reginald Barclay discriminated against based on Race (Black), Color (Dark Complexion), Sex (Non-Sexual/Harassment), and
  Hostile Working Environment?                                          ·

  On 8 April 2019, Mr. Barclay, was suspend by Tommy Carlisie, for bringing a concealed weapon on the premises of Anniston Army
  Depot.

  Mr. Barclay, states he's an African American, with dark color skin complexion, and has no fonner EEO activities. Mr. Barclay states
  that his brother Charles Barclay, is the Union President (AFGE local 1945). Mr. Barclay, believes that he received disparate
  treatment than his colleagues who was white, because of his race and color. Mr. Barclay, also alleges that his white colleagues didn't
  receive the same penalty for the exact same violation. Mr. Barclay, alleges that he received a three day suspension, loss of travel pay,
  loss of overtime, and an incentive award. Mr. Barclay alleges that his white colleagues Brandon Brodeur, Michael Sander, Autumo
 Mayo (received his gun violation allegedly in 2019), and Mr. Dillon Teny. Mr. Barclay, alleges that he received treatment, while all
  of his white colleagues only received a written reprimand, and he was suspended for three days without pay, and Tommy Denson,
  who received a written reprimand for bring a fire arm on ANAD property in 2019. Mr. Barclay, was offered an Alternative to
 Tratlitional Discipline (ATD), but he refused to sign the paperwork, due to Mr. Barclay not agreeing with the ATD. Mr. Barclay,
 states that the weapon was found in his car during a random car search of his vehicle to enter the installation. Mr. Barclay states that
 he's never had any problems within his organization. Mr. Barclay, mention that his supervisor when he's not on the travel team Mr.
 Huntington, would say to him, "He can't get any work done because Mr. Barclay, brother Charles keeps alleging calling him". Mr.
 Barclay, also states that every time the travel team is 1DY, and something happens allegedly Mr.Clark would say to Mr. Barclay,
 "Call your brother". Mr. Barclay allege that between the year 2017 and 2018, he was TDY to Savannah, GA. Supervisor John
 Hennington was commentii1g about people calling back to the Union Hall and complaining. During that time Mr. Barclay and Mr.
 Hennington, was talking then, he stated to Mr. Barclay, "That if his brother would stop freaking calling me I can do my job". Mr.
 Barclay, stated "That had nothing to do with him". AllegedJy Mr. Hunley hadn't even spoken to Mr. Charles Barclay, due to Mr.
 Barclay being TDY at that time as well. Mr. Barclay claims that every time a supervisor is in hot water that he (Reginald) would
 receive the backlash from the supervisor. Mr. Barclay, alleges that he has completed the required paperwork that was submitted in
 November, to have his gun back, but he still hasn't received his gun back but all of his Caucasian co-workers whose names are listed
 above has received their firearm back. Mr. Barclay, alleges that Mr. Brodeur received a citation for having an expired gun permit.
 Mr. Barclay, union representative Sheryln Johnson, sent an email to Tommy Carlisle requesting an AID. Mr. Charles Barclay and
 Tommy Carlisle got into a heated argument. LMER representative Nishman Huffman, was present to witness the argument.




                                                                 SECTION VI - RELIEF SOUGHT
l. Suspension removed.
2. Payment for wages lost during suspension to include travel.
3. Reinstatement of GAP eligibility.



DA FORM 7510, JUL 2010                                                                                                                                          Page 2 of 5
                                                                                                                                                             APD LC v1 .OOES

                                                                                                                                                    000012
                     Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 16 of 21




                                                                                                                               ~NSlBILfTIES
         THI:: AGGRIEVED WAS PROVIDED WITH THE AGGRIEVED                            JFP'· ER SO 11''--,.PS RIGHTS AND                                                .....
                                                                       AD"'-P Ii SI= D O, r= THE FOLLOWf RESPONSll3fl/TiES
                                                                                           .                                   ING:                NOTICE ANO W         -
         [gJ   The basis (es) for filing pre-complaint, formal complaint, :-1 i;, iil~'1' /or ,.::;,Jai,=:::c:, complaint    d     .                           Jl..S SPE
                                                                                                                         ' an of nght to file a fo                 .
         !RI The pr&-cornplaint, formal and/or class complaint process_                                                                             rma/ complaint of d/scriminati<

       lg] The 45-day calendar requirement from effective date of p~iw~nn-ef a· <=lion or of the daf,.,,
                                                                                                                - of the matter all
       [8] The role of the EEO counselor, including that the counsel<:>-          iis not an. -advocate for eith .                 egad to be discriminatory.
               strictly as a neutral.                                                                           er the aggrieved pe
                                                                                                                                                         rson or the agency and
       ~       The activity's Alternate Dispute Resolution _(ADR) Program .i3111i11'7td right k:.>. elect either ADR                                                                 acts
                                                                                                                             (if Offered'           ..
       [8] The right to remain anonymous during the pre-complaint P!l7!C!9>c:::iess_                                                      , or traditional   EEO
                                                                                                                                                                       counsel/ng.
       [8] The right to representation throughout the complaint prcces.~-
       fv1 Responsibility of the aggrieved to notify. the EEO office In vviriiting of any -:hange in dd
      ~                                                                                                           a     ress andf
     · f5(1    Responsibility of the aggrieved to notify the EEO office in vviriiiiting of no117t--affomey          , tto        or Phone number.
      ~                             .                                                                            Ora me·"
               number.                                                                                                        J   representation incl         .
                                                                                                                                                     '      Ud,ng address and Ph
      [&j The possible election requirement between a negotiated grie;1,~nce                pro<Dedure, MSPB ro.,...                        .                                        one
      lvl The ele ciion opt·ions In.age and wage-base d d'1scnmma
      ~                                                      · · t·,on rcx:i>rnpIa,nts.
                                                                                  -                                   P ,.;edure and th0 EEO comPaint
                                                                                                                                                 1 · Process,

                                                            SECTION    vrn -    !ELECTION OFREPRESEN'TAnoN
                                    D ATTORNEY                [8]    NON-AT7r-c>RNEV                     D NON-REPRESENTATl\fE
                                                                                            1
     NAME OF REPRESENTATIVE                                                                       ADDRESS

                                                                                                                          -,.,, AL~---------
     Sheryln Johnson                                                                          P _Q_ Box 367 Bytn~=
     TELEPHONE NUMBER                                                                                                            ·336260
     256-235-7471                                                                                                  E-MAIL       ----------
                                                                                                                 1sheryln..r john
                                                         SECTION IX- ALTERNATE DISPUTE RESOLUn                                .           son.civ@m.ai1.miI
                                                                                                                          ON {ADR)
     lg] Matter determined not appropriate for ADR
                                                                                      (Aggrievea fill/Sf sign and     dat;;----._
     0        Matter determined appropriate for ADR

                                                                                    (EEO Officer rnustinilia/ a n d d a ~

              D Wlshes to participate In ADR, if offered
                                                                                   {EEO Offfcer     enus/ lnilla! and d a t e T - - -
                         Date of written offer of ADR

                         Date of Agreement to Participate in ADR
                         Name of assigned ADR facilitator/mediator

                         Date ADR facilitator/mediator assigned

 Result of ADR:
     0    ADR was sucoessful. Negotiated settlement agreement, signed on                                  fYn1.u
                                                                                                           attach
     D ADR was not successful. The aggrieved was issued a Notice of Right to Hie 21· Formal Complaint ofis Dis
                                         .                                                    .

                                                                                                                .
                                                                                                                  MDD),
                                                                                                                  ed.
 .        _ _ _ _ _ _ (YYYYMMDD) and notlfied of requirement        to file a formal complaint with'         Cl'imlnation on
                                                                                                     15
                                                                                                   ,n~ard,.,,~
          Notice of Right t.o File. The aggrieved was provided a DA Form 2590, Formal Compfai · f'D  - ., . ~a s afler receipt of
                                                                                                           n1o    ,scnm/tiation
                                        SECTION X- TRADITIONAL EEO CCU N SELING (EEO offlciaJt                                        '
                                                   ·.                                                      O GOmp/efe   On/y /f1ose
 fgJ Election of traditional counseling.                                                                                          . Which eppty,)




 0
              Name of assigned EEO counselor

              Date EEO counselor assigned

          Election to remain anonymous.
                                                        Renik:a Baggage
                                                        --------..::.____                              ___
                                                        ----"-"---'-----=2~0~19~0;:;-:5;::1:-:5:-------~


 lZ]      Election to waive right to remain anonymous.

 0        Declined to pursue matter under Title VII.

DA FORM 7510, JUL 2010

                                                                                                                                                  onm,,           -i
                                                                                                                                                                         Page3~
                                                                                                                                                                       APOLCvtooEs
               Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 17 of 21




                                                                      SECTION XI • WITNESS INQUIRY
    a. Witness lnfonnation (List all w/tnr;ss data here. Number sequentially and include name, title, organization, phone number, and relevant basls(es) lnformaflon.)
    1. Tommy Carlisle, Director of Production, 7 Frankford Ave. Anniston, AL. 36201, (256) 235-4166




    b. Witness Statements
    Mr. Tommy Carlisle, stated that the aggrieved (Reginald Barclay), had a handgun with plain view with a bullet in the chamber on the
    morning of his random car search upon entry upon Anniston Army Depot. Mr. Carlisle, stated that he took into consideration before
   making final Mr. Barclay punishment was Mr. Barclay, years of service with the federal government, and he had never been
   discipline before. Mr. Carlisle, states that the reason Mr. Barclay only received 3 days of suspension without pay instead of 5 was
   because, Mr. Barclay has never had any type of discipline before. Mr. Carlisle, also states th.at Mr. Barclay, was the only individual
   on ANAD, had he's had to do an Alternative Traditional Disciplinary for bringing a firearm onto Anniston Arpiy Depot. Mr. Carlisle,
   stated that security informed him that the weapon was in plain view, and not hidden in the car. Mr. Carlisle, stated that Mr. Barclay
   request the release of his fireanu back through the proper chain, which consists of his first line supervisor Mike Griggs, Paul Barber,
   John Hennington, and final Tommy Carlisle (Director of Production). Mr. Carlisle stated that Mr. Barclay rebuttal was outside of the
  time frame given, but he still took the rebuttal into consideration when making his final decision on his decision of what the ATD
  results would be. Mr. Carlisle, stated that Mr. Barclay, showed remorse during his AID hearing & Ms. Sherylnn Johnson, was his
  representative during the AID hearing. Mr. Carlisle, stated that Mr. Charles Barclay, AFGE Union Hall President, was on the
  telephone, and Mr. Charles Barclay, was telling Ms. Johnson and Mr. Reginald Barclay, to get up and leave the AID meeting. Ms.
  Johnson, hung up the telephone on Mr. Charles Barclay, twice and the aggrieved and his representative eventually got up and left.
  Mr. Hennington proposed a 5 day suspension for Mr. Barclay, but Mr. Carlisle reduce the AID from 5 days until 3 days. Mr.
  Carlisle, stated that security notified Mr. Barclay, first line supervisor :Mr. Griggs, about the incident, and Mr. Griggs notified his
  supervisor. Mr. Carlisile stated that he first learned about the incident via the "blotter''. Mr. Carlisle, stated that Mr. Barclay brother
  Charles only wanted Mr. Reginald Barclay to received a written reprimand, but Mr. Carlisile stated due to the severity of the offense
  he had to give Mr. Reginald Barclay a 3 day suspension.




DA FORM 75.10, JUL 2010                                                                                                                                       Page 4of5
                                                                                                                                                           APD LC v1 .DOES

                                                                                                                                                     000014
                 Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 18 of 21




                                                         SECTION XI· WITNESS INQUIRY (Cont'd)
    Witness Statements     (Cont'd)




   c. Documents Reviewed (Ust)
  Memorandum for Mr. Tommy Calisle
  Request for Return of Personal Weapon and Accessories




   d. Reviewed Documents Revealed
 Rebuttal to A TD
 Mr. Barclay, asking for his return of his firearm.
 Names of Individuals wllo brought firearm upon Anniston Anny Depot and was only given a written reprimand.



                                               SECTION XII· OUTCOME OF PRE-COMPLAINT INQUIRY

 lg]    Resolution was not accomplished, therefore, l conducted the final interview with aggrieved on _ _ _ _ _ (YYYYMMDD) at which
        time I informed the aggrieved of the full scope of my inqu lry and the reeson(s) articulated by management for action(s) taken.
        I provided the aggrieved with a Notice of Right to FIie a Formal Complaint of Disa-imina1ion and a DA Form 2590, Formal Complaint of
        Discrimination. The aggrieved is aware of the requirement to file a formal complaint within 15 calendar dm of the final Interview if not
        satisfied with the results of my inquiry.
 D       Resolution was accomplished. Negotiated settlement agreement, signed on _ _ _ _ _ (YYYYMMDD), Is attached.

 PRINTED NAME OF EEO COUNSELOR                                             ISIGNATURE OF EEO COUNSELOR
Renika Baggage
 Attachments:                                                                                                 DATE SUBMITTED TO EEO OFFICER
 1. Extension of counseling (if applicable)                                                                   (YYYYMMDD)
 2. Copies of reviewed documents
DA FORM 7510, JUL 2a10                                                                                                                      Page5of5
                                                                                                                                           APD LC v1.DOES

                                                                                                                                     000015
      Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 19 of 21




                      AMERICAN FEDERATION OF
                      GOVERNMENT EMPLOYEES
                             LOCAL #1945 • AFFILIATE WITH THE AFL-C!O


                                                   P.O. Box 367 • Bynum, Alabama 36253 • {256} 235-6390



  MEMORANDUM FOR Mr. Tommy Carlisle, DP                                              J~nuary 17, 2019

  SUBJECT: Rebuttal to Proposed S~Day Suspension for Mr. Reginald Barclay


  Mr. Carllsle,

  1. AFGE, on behalf of Mr. Regfnald Barclay, {Bargain Unit Employee), does hereby submit a Rebuttal
  Response to the Proposed 5 Day Suspension submitted on November 29, 2018.

 2. AFGE has concluded that suspension is not warranted in this situation and further asks that the
 deciding official provide the rationale for this decision based on the Douglas Factors.

 3. After a thorough investigation of documentation of prior occurrences of the exact same offense,
 AFGE has concluded that the agency could not h;:ive considered the Douglas Factors.

 4. AFGE has researched and found In the previous Incidents where employees have been charged in
 violation of Commander's Policy# 10 (Prohibition of Privately-Owned Weapons on Anniston Army
 Depot) the disciplinary action taken was by far less severe in nature and does not mirror management's
 decision for this employee.

      *This Incident wa_s an isolated incident and the employee has apologized for his actions.

        *The Table of Penalties references a reprfmand, as were the final decision in the previous related
actions (afl cauca.sians). However, In the case of Mr. Barclay, an African American1 the agency's deciding
official has displayed disparate treatment.

5. At this time, AFGE asks the agency to reconsider this decision and render a reprimand which is an
appropriate, just and fair disciplinary action for the reflected offense.

       *Mr.Reginald Barclay has been employed for 14 yrs. with the agency.

       *Mr.Reginald Barclay has no prior dlsciplinary actions.

       "' Mr. Reginald Barclay Appraisals are Outstanding as well as Exceptional.

      * Mr. Reginald Barclay has been extremely remorseful and took full responsibility for his actions.
He provided both a verbal and written apology.




                  TO DO FOR ALL THAT WHICH NONE CAN DO FOR ONESELF
                                                                                                    000016
     Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 20 of 21




        *Mr. Reginald Barclay's actions did not cause harm to the agency nor to the accomplishment of
  the Agency's Mission.

         *This has become a stressful situation which has resulted in undue and unjust emotional and a
  financial hardship on him and his family.

        * The past practice agreement was In place to be consistent In final decisions which were agreed
  upon due to a lack of consistency below Deputy to Commanders levels. The agency should not have
  considered a suspension In this ATD process based on prior decisions (past practice}.

  6. Mr. Reginald Barclay's proposed suspension is referenced to additional actions which were requested
  to show a difference in penalties which have been used previously.

 7. The past practice agreement was in place to ensure consistency in final decisions were Issued; this
 was done because of a lack of inconsistency below the Deputy to the Commander's level.

 B. The deciding officials werechanged In 2018 by the new Deputy to the Commander, Chuck Gunnels1
 after he gave a written reprimand to an employee for having weapons on the depot and an expired
 permit.

 9: A recent Director of DMM1 Jeff Simmons, just rendered a written reprimand for a weapons
 proposal, which Included the employee having an expired Invalid permit (the Agency filing
 formal charges to appear in Magistrate Court}. Previous decisions, which were 5 Caucasians
 under recent Deputy to the Commander Michael Burke through current Deputy to the
 Commander, Chuck Gunnels, and recent Director Jeff Simmons, all rendered final decisions of
 reprimands for the reflected offense.

10, The agency is not being consistent In administering the final decision against Mr. Barclay.
He is the only employee to receive a· suspension and the only Afrlcan American Male; whereas,
all five Caucasian Males only received reprimands.

11. I personally feel Reginald Barclay has received a harsher punishment than others as
retaliation against me, his brother and Union President. VP Johnson stated she also felt
retaliation was the issue since this was not the first occurrence Reginald has been harassed for
being my brother.

12. This is extremely disturbing that discrimination and harassment are acceptable and in stark
contrast to.Anniston Army Depot values of other co-workers           /
                                                                  0
                                                  ~~~                            ~·
                                                  CHARLES BARCLAY           £,/"
                                                  AFGE, LOCAL 1945
                                                  President
CC:
Arlynda Almond, LMER
Nish man- Huffman, CPAC                            2




                                                                                                   000017
     Case 1:21-cv-00855-CLM Document 1 Filed 06/23/21 Page 21 of 21




    From: Reggie Barclay <reggiebarc!ay@yahoo.com>
      To: shes626@aol.com <shes626@aol.com>
 Subject: Reginald Barclay
    Date: Fri, May 17, 201910:24 am


Year between 2017 and 2018.

I was TOY in Savannah, Georgia. Supervisor John Hunley was commenting about people calling back to
the Union Hall. The following time John Hunley and l was talking then , she said if your brother stop
freaking calling me I can do my job. I said that has nothing to do with me. He hadn't talked to him at the
time. He was just talking to keep drama going at the workplace.

I found out later my brother was TOY. Supervisor John Hunley hadn't talked to him at the time. He said
people stop calling back to the Union Hall. People assume I'm the one calling the Union Hall. He always
say stuff like that. When the supervisors is in hot water with my brother. I get the backlash from the
supervisor.



Year between 2018 and 2019.

Paul Barber safd this statement the issue was Supervisor Josh Holcomb. He's people wasn't working
overtime. So he was doing their job when they wasn't working. Someone called in the Union Hall. I was
coming from the bathroom. Josh Holcomb and Paul Barber walked up to me and accused me of telling on
Josh Holcomb, and I said no. Paul Barber said,it isn't anyone business what Josh Holcomb is during.
And hour later Paul Barber came to me and apologized for assuming me of telling on Josh Holcomb.



Paul Barber and I was talking about awards. And then Paul said something about people not being able
to cross trained. J said l can do all the position in Small Arms Repair.



Supervisor Packer always have issues with my brother. I get the backlash.


I feel that this is harassment and creating a hostile work environment.




                                                                                                000018
